Case 2:12-cv-01282-JLR Document 682-2 Filed 08/06/21 Page 1 of 14




                   EXHIBIT B
                  Case 2:12-cv-01282-JLR Document 682-2 Filed 08/06/21 Page 2 of 14




            Sentinel Event Review
               Wave 1 Report
Public Safety & Human Services Committee
July 27, 2021



                                                           Kelly Kline, Black Lives Matter Protest, Seattle WA, 2020.
                                                           Photo licensed under CC BY-NC-ND 2.0.
                             Case 2:12-cv-01282-JLR Document 682-2 Filed 08/06/21 Page 3 of 14


What is a Sentinel
Event Review
(SER)?
• Examine significant events with
negative outcomes (“sentinel events”)
for systemic root causes, in order to
prevent recurrence.
• Used in healthcare, airline, and other
high-risk industries for decades—used
more recently in policing such as for
officer-involved shootings.
• This is the first known instance of
applying SER to a rolling series of
significant events.

                                                                                                 2
                     Case 2:12-cv-01282-JLR Document 682-2 Filed 08/06/21 Page 4 of 14




“Focus on community perspectives and
concerns; define implementable
recommendations for SPD change.”
from SER Principles and Goals




                                                                                         3
          Case 2:12-cv-01282-JLR Document 682-2 Filed 08/06/21 Page 5 of 14




Focusing on Community Perspectives
              Initial Planning                             •OIG consulted with community partners and
                                                            engaged community consultants.

                                                           •IG reached out to 100 community organizations.

         Community Outreach                                •OIG reviewed public comments, complaints filed,
                                                            claims, social media, news, etc., for matters of
                                                            public concern.
                                                           •Planning Group guided decisions affecting

             Planning Group                                 trajectory of the project.
                                                           •Group selected facilitators, panelists, and critical
                                                            incidents to review.


                         Panel                             •Panelists include community, law enforcement,
                                                            and IG.




                                                                                                               4
          Case 2:12-cv-01282-JLR Document 682-2 Filed 08/06/21 Page 6 of 14




Forming Viable Consensus Recommendations
          Shared Goal of                                   • Participants were not interested in
                                                             participating unless there was a likelihood
         Meaningful Change                                   of true change.


                                                           • Having community and law enforcement
              Diverse Panel                                  helped to support operational viability of
                                                             community priorities.
              Experiences                                  • Note: Panelists participated in their
                                                             individual capacities


         Peacemaking Circle                                • Peacemaking created a supportive
                                                             environment for honest, hard
              Process                                        conversations.




                                                                                                          5
                              Case 2:12-cv-01282-JLR Document 682-2 Filed 08/06/21 Page 7 of 14




Peacemaking
Circle
• Saroeum Phoung and Thary Lim of
  PointOneNorth Consulting facilitated a
  peace and reconciliation approach, to
  create a supportive environment for open
  conversations on difficult topics. This is the
  first known use of Peacemaking in a
  sentinel event review.


Panel meeting in community space donated by
Donna Moodie.


                                                                                                  6
                           Case 2:12-cv-01282-JLR Document 682-2 Filed 08/06/21 Page 8 of 14




Data Review &
Incident Selection
SPD had over 750 protest-related uses of
force in 2020. Periods of intense activity
happened in five identifiable waves.


                                                                                               7
                     Case 2:12-cv-01282-JLR Document 682-2 Filed 08/06/21 Page 9 of 14




Five Waves of Activity

       W1              W2                     W3                      W4                    W5


  Downtown        East Precinct       Chop/Chaz                 Post                 Demonstrations
    Protests        Protests            Demonstrations           Chop/Chaz –          after creation of
  • May 25th to   • June 1st to       June 9th to July 2nd       • July 2nd to        SPD Community
    June 1st        June 8th                                       October            Response Group
                                                                   6th                • October 7th
                                                                                        onward




                                                                                                          8
Case 2:12-cv-01282-JLR Document 682-2 Filed 08/06/21 Page 10 of 14




                                                              Wave 1 Activity


                                                                           9
                                Case 2:12-cv-01282-JLR Document 682-2 Filed 08/06/21 Page 11 of 14




Wave 1 Incidents Reviewed

Organized property
damage in CID                    Bike officer altercation



                       30 May                               1 June

       29 May                            31 May

               Child pepper-sprayed                Pink umbrella
               Cars set on fire and looting
               Officer knee on/near neck



                                                                                                     10
                                   Case 2:12-cv-01282-JLR Document 682-2 Filed 08/06/21 Page 12 of 14




                                                                                                  Contributing Factor
                                                                                                  categories:
                                                                                                  •     Communication
                                                                                                  •     Cultural leadership
                                                                                                  •     Operational supervision
                                                                                                  •     Tactics
                                                                                                  •     Policies and procedures
                                                                                                  •     Equipment
                                                                                                  •     Environment

SER Process                                                                                       •     Other



John Hollway of the Quattrone Center for the Fair Administration of Justice facilitated identification
of Contributing Factors and Panel Recommendations.

                                                                                                                                  11
Case 2:12-cv-01282-JLR Document 682-2 Filed 08/06/21 Page 13 of 14




                        54 Recommendations:
                        Five Themes
  Community Legitimacy                   Situational Awareness                 Communication and
  • Addressing the gap between           • Moving from a mindset of            Community Engagement
    what SPD may be permitted to           crowd management and control        • Improving communication with
    do by law and what is expected         to one of crowd facilitation and      communities and protesters
    by community (structural vs.           crowd safety                          before, during, and after
    perceived legitimacy)                                                        protests


                     Tactics and Equipment                  Officer Wellness and
                     • Being aware of how certain           Training
                       tactics can escalate tensions        • Recognizing the impacts of long
                                                              shifts and prolonged hostile
                                                              environments on officer
                                                              wellness and behavior

                                            Kelly Kline, Black Lives Matter Protest, Seattle WA, 2020.
                                                                                              12
                                            Photo licensed under CC BY-NC-ND 2.0.
Case 2:12-cv-01282-JLR Document 682-2 Filed 08/06/21 Page 14 of 14




           Any Questions?
         www.seattle.gov/oig/reports
